DETAILED ACTION
1.	This action is responsive to PTAB Decision 6/24/2022 and Terminal Disclaimer approved 6/29/2022.
Allowable Subject Matter
2.	Claims 28-48 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as the Patent Trial and Appeal Board has determined that Kennewick, the closest art of record, does not specifically teach:

	receiving an input from a first virtual assistant application of a first device; 
using the input, identifying a second virtual assistant application; 
determining pairing data; 
transmitting the pairing data to the first virtual assistant application for the first virtual assistant application to establish a communicative coupling between the first virtual assistant application and the second virtual assistant application; 
wherein the second virtual assistant application is to, in response to the input, generate an output intent or cause a second device to present output.

Kennewick teaches a virtual router that receives input from a first virtual assistant application and uses that input to identify another virtual assistant, but does not specifically teach
determining pairing data; 
transmitting the pairing data to the first virtual assistant application for the first virtual assistant application to establish a communicative coupling between the first virtual assistant application and the second virtual assistant application.

Therefore the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 28.
The dependent claims are allowed as they further limit the parent claims.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655